  

Exhibit 10.153

   

SEVENTH MODIFICATION OF LEASE

   

This Seventh Modification of Lease made as of this 7th day of February, 2013 by
and between JEFFREY MANAGEMENT CORP. AS MANAGER FOR FRENCH PARTNERS LLC AND NEW
YORK FRENCH BUILDING CO-INVESTORS, LLC, TENANTS-IN-COMMON, having an address at
7 Penn Plaza, New York, New York 10001 (hereinafter referred to as the
"Landlord") and INTER PARFUMS, INC., having an address at 551 Fifth Avenue, New
York, New York 10176 (hereinafter referred to as the "Tenant").

 

WITNESSETH

 

WHEREAS, Landlord’s predecessor in interest and Tenant’s predecessor in interest
have entered into a certain lease dated January 13, 1992, as amended by
Modification of Lease dated June 17, 1994, Second Modification of Lease dated
April 30, 1997, Third Modification of Lease dated June 17, 2002, Fourth
Amendment of Lease dated February 14, 2006, Fifth Modification of Lease dated
June 23, 2006 and Sixth Modification of Lease dated February 24, 2011
(hereinafter collectively referred to as the "Existing Lease") for Suite 1522,
Suite 1502, Suite 1501 and Suite 1501A as more fully indicated on the attached
Exhibit “A” (hereinafter referred to as the " Demised Premises") in the building
known as 551 Fifth Avenue, New York, New York 10176 (hereinafter referred to as
the "Building").

 

WHEREAS, immediately prior to the execution of this Seventh Modification of
Lease by both parties hereto, Tenant entered into an Assignment and Assumption
of Lease (a copy of which is attached hereto and marked Exhibit “F”) with JEAN
PHILIPPE FRAGRANCES, LLC, assigning over all of JEAN PHILIPPE FRAGRANCES, LLC
right, title and interest in the Lease to INTER PARFUMS, INC. and INTER PARFUMS,
INC., shall be assuming all of the obligations of the Lease.

 

WHEREAS, Landlord shall consent to such Assignment and Assumption of Lease
WHEREAS, Landlord and Tenant desire to amend the Existing Lease as hereinafter
provided. The Existing Lease, as hereinafter amended shall be referred to as the
Lease.

 

NOW THEREFORE, in consideration of these premises, mutual covenants and
agreements contained herein and other good and valuable consideration, receipt
of which is hereby acknowledged the parties hereby agree as follows:

 

I.            All of the capitalized terms used in the Seventh Modification of
Lease not defined herein have the same meaning as described in the Existing
Lease.

 

 1 

 

  

II.           Landlord and Tenant agree to extend the term of the Existing Lease
for the Demised Premises which is currently scheduled to expire February 28,
2013 so that the new expiration date shall be March 31, 2013 and Tenant shall
continue to occupy the Demised Premises pursuant to the terms and conditions of
the Existing Lease, including the obligation to pay Annual Rent and additional
rent, through March 31, 2013.

 

III.         Commencing on the later of (i) October 1, 2013 or (ii) the date
Landlord delivers the Demised Premises to Tenant with Landlord’s Work and
Landlord’s Base Building Work (defined hereafter) substantially completed
(“Seventh Amendment Commencement Date”):

 

A.            Landlord and Tenant agree to further extend the term of the Lease
for the entire Demised Premises, so that the new expiration date shall be the
last day of the one hundred twenty-fifth (125th) full month following the
Seventh Amendment Commencement Date (the “Seventh Amendment Expiration Date”).
(The period commencing on the Seventh Amendment Commencement Date through the
Seventh Amendment Expiration Date is hereinafter referred to as the “Extended
Term”). Except as expressly set forth in this Agreement, all terms, conditions,
covenants and agreements set forth in the Lease shall be applicable to Tenant’s
occupancy of the Demised Premises during the Extended Term.

 

In accordance with Article V hereafter, Tenant shall vacate the Demised Premises
on or before March 31, 2013 in order for Landlord to perform Landlord’s Base
Building Work and Landlord’s Work, as defined in Article IV hereafter. Landlord
and Tenant agree that from the period commencing April 1, 2013 until the Seventh
Amendment Commencement Date (“Temporary Space Term”), the Existing Lease and all
of the terms, conditions, covenants and agreements set forth in the Existing
Lease shall be applicable to Tenant’s occupancy of the Temporary Space, except
(i) provided Tenant has vacated the Demised Premises on March 31, 2013, the
Tenant shall not be obligated to pay any Annual Rent or additional rent due for
the Demised Premises during the Temporary Space Term; and (ii) the Tenant shall
be obligated to pay the annual rate for the Temporary Space (defined in Article
V) during the Temporary Space Term as set forth in Article V hereafter.

 

B.            The Annual Rent that Tenant shall be obligated to pay during the
Extended Term for the Demised Premises shall be as more fully indicated on the
attached Exhibit “B”.

 

C.            Article 35A of the Lease, as amended, shall be further amended for
the entire Demised Premises as follows:

 

 2 

 

  

(i)On the third (3rd) line the number “2.209” as amended by the Modification of
Lease, Second Modification of Lease, Third Modification of Lease, Fourth
Modification of Lease, Fifth Modification of Lease and Sixth Modification of
Lease, shall be deleted and replaced with the number “3.92”.

 

(ii)On the sixth (6th) line the language “July 1, 1992 through June 30, 1993” as
amended by the Modification of Lease, Second Modification of Lease, Third
Modification of Lease, Fourth Modification of Lease, Fifth Modification of Lease
and Sixth Modification of Lease, shall be deleted and replaced with the language
“July 1, 2013 through June 30, 2014.

 

D.           Article 36 of the Lease shall be deleted in its entirety. It being
the intent of the parties that the Tenant shall be no longer be obligated to pay
any increase in Annual Rent based on Operating Expenses, as defined in the
Lease, and all references in the Lease to Operating Expenses shall be deleted
and declared null and void and of no further force and effect. In lieu thereof,
the parties hereto agree that Tenant shall pay an annual increase in the Annual
Rent due, in accordance with the attached Exhibit “B”.

 

III.         Article 37 of the Lease as amended, shall be deleted in its
entirety and replaced with the following:

 

“A.         Supplementing Article 12 hereof, Landlord agrees that it will
install prior to the Seventh Amendment Commencement Date, at Landlord’s sole
cost and expense, a meter or meters to measure the electricity consumed by
Tenant's light fixtures, office and other equipment in the Demised Premises
including, but not limited to, the air-conditioning and compressor equipment
exclusively servicing the Demised Premises that provide air-conditioning for the
Demised Premises. 

 

B.            The above electric shall be supplied by Landlord to the Demised
Premises on a submetered basis and Tenant shall pay to Landlord in respect
thereof, as additional rent, the sum of (i) an amount determined by multiplying
the consumption of KW hours and KW demand consumed by the Tenant within the
Demised Premises as recorded on the submeter or submeters servicing the Demised
Premises by the same utility Service Classification under which the Landlord
purchases electricity at the consumption level for which Tenant qualifies, and
(ii) Landlord’s administrative charge of five (5%) percent of the amount
referred to in (i) above, for overhead and supervision.

 

 3 

 

  

C.            Where more than one meter measures such electric to Tenant, the
electric service rendered through each meter shall be aggregated and billed
together in accordance with the provisions hereinabove set forth.  Bills for the
electric consumption shall be rendered to Tenant at such time as Landlord may
elect.  Tenant shall pay the amount of the charge for electric as set forth on
said bills within thirty (30) days after rendition of such bill.  Tenant shall
have, at its own cost and expense, the right to have its representative present
at the time of meter readings to verify same.  Landlord shall, upon Tenant's
request, furnish Tenant with copies of the underlying bills that Landlord
receives from the public utility. Landlord represents that the electrical
current and the capacity of the existing feeders and risers in the Building are
reasonable for the normal business operations of the Tenant.

 

D.            Tenant shall not make alterations or additions to the electric
equipment, and/or appliances other than general office lighting and business
machines without first obtaining written consent from the Landlord in each
instance, which Landlord shall not unreasonably withhold or delay provided same
are consistent with the capacity of the risers servicing the Demised Premises. 
Landlord shall not in any way be liable or responsible to Tenant for any loss or
damage or expense which Tenant may sustain or incur if either the quantity or
character of electric service is changed provided such loss or damage is not
attributable to the negligence or wrongful action of Landlord.  Tenant covenants
and agrees that at all times its use of electric current shall never exceed the
capacity of existing feeders to the building or the risers or wiring
installation.  Any riser or risers to supply Tenant's increased electricity
requirements, upon written request of Tenant, will be installed by Landlord, at
the sole cost and expense of Tenant, if, in Landlord’s sole judgment reasonably
exercised, the same are necessary and will not cause or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations, repairs or
expense or interfere with or disturb other Tenants or occupants.

 

 4 

 

  

E.            Landlord reserves the right to terminate the furnishing of
electricity to the Demised Premises on a submetered basis at any time, upon
ninety (90) days' written notice to Tenant, in which event, Tenant may make
application, at its own cost and expense, directly to the utility company
servicing the Building for Tenant's entire separate supply of electric current
and Landlord shall permit its wires and conduits to the extent available and
safely capable to be used for such purpose.  Landlord upon the expiration of the
aforesaid ninety (90) day period and such longer time as shall be reasonable to
enable Tenant to install the wiring necessary to enable Tenant to purchase
electricity directly from the public utility serving the Building may
discontinue furnishing the electric current, in which event, Tenant's liability
for the portion of the rent attributable to electricity being furnished by
Landlord shall terminate as of the date of discontinuance of the supplying of
electric current, but this Lease shall otherwise remain in full force and
effect.  Tenant agrees that it will bear the expense in converting the Demised
Premises.

 

IV.          A.            Tenant agrees to accept the Demised Premises in its
present "as is" condition and Landlord shall not be required to do any work or
furnish any materials in connection therewith, except Landlord agrees to perform
the following work as more fully indicated on the attached Exhibit “C”
(“Landlord’s Base Building Work”).

 

B.            In addition, Landlord shall construct the Demised Premises
(“Landlord’s Work”) pursuant to the preliminary plans attached hereto and marked
Exhibit “D”. Landlord and Tenant agree that the Landlord’s Work, will be
performed at Landlord’s sole cost and expense, subject to the following
sentence. The cost to perform Landlord’s Work shall be limited to the amount
equivalent to $55.00 per rentable square foot, which cannot exceed $926,255.00
(“Landlord’s Contribution”). Landlord and Tenant agree that any cost above
Landlord’s Contribution shall be borne by Tenant. Landlord and Tenant
acknowledge and agree that the Landlord’s architect is currently preparing final
architectural and construction plans (the “Plans”) for Landlord’s Work. 
Landlord agrees to submit such Plans to Tenant for Tenant’s approval.  The Plans
will be subject to Tenant’s prior written approval which shall not be
unreasonably withheld or delayed.  Tenant will deliver to Landlord written
approval of the Plans and/or written notice of any objections Tenant has to the
Plans no later than seven (7) business days after Tenant’s actual receipt of the
Plans from Owner.  Landlord will cause the Plans to be revised to satisfy
Tenant’s reasonable objections and resubmit to Tenant within seven (7) business
days after Landlord’s receipt of Tenant’s objection, if any.  The terms as
described in this paragraph shall be in effect until such time as Landlord and
Tenant mutually approve the Plans. Tenant’s approval of the Plans shall occur no
later than March 31, 2013 and any delay in the Tenant’s approval of the Plans
beyond March 31, 2013 shall be deemed a Tenant Delay (hereafter defined).

 

 5 

 

  

C.            Landlord and Tenant agree that upon approval of the Plans
(hereinafter referred to as the “Final Plans”) by both parties Landlord shall
submit the Final Plans to three (3) general contractors offices for bidding
purposes. The decision as to which bid shall be selected shall be solely the
Landlord’s. Both parties hereto agree to use their diligent, reasonable efforts
to complete the Final Plans on a timely basis and to move forward with the
completion of the construction of the Landlord’s Work. Landlord and Tenant agree
that Landlord’s contractor shall be the contractor selected pursuant to a
procedure whereby the Final Plans are submitted to three (3) contractors,
selected by Landlord, subject to the above, who are requested each to submit a
sealed fixed price contract bid price to construct the Landlord’s Work
designated on the Final Plans, to Landlord. Within five (5) days of Landlord’s
receipt of the bids and their review, Landlord shall forward the bids to Tenant
for Tenant’s review with a recommendation of Landlord as to who the successful
bidder should be. Tenant shall have the right to reduce the scope of Landlord’s
Work or the quality of materials to be used and otherwise to “value engineer”
Landlord’s Work to lower the cost thereof. Landlord, after such value
engineering, in its sole discretion, after adjustments for the inconsistent
assumptions to reflect “apples to apples” comparison, shall select one (1) of
the bidders and such contractor shall enter into a construction contract with
Landlord consistent with the terms of the bid to perform Landlord’s Work, which
will establish the final cost of Landlord’s Work (“Final Cost”). Tenant shall
reimburse Landlord for the difference between Landlord’s Contribution and the
Final Cost within thirty (30) days of Tenant’s receipt of written notice by
Landlord of the Final Cost.

 

D.            “Tenant Delay” means any delay which Landlord may encounter in the
performance of Landlord’s obligations under this Lease to the extent that
Landlord encounters such delay by reason of (i) any act or omission of any
nature of Tenant, Tenant’s agents or contractors, (ii) delays by Tenant in
violation of this Lease in submission of information, (iii) delays due to the
postponement of any portion of Landlord’s Work or Landlord’s Base Building Work,
whichever the case may be, at the request of Tenant, and/or (iv) the time delay
as a result of the performance of change orders. Any such Tenant Delay shall
continue only through the date that such activity or occurrence shall cease to
constitute a delay; provided that all simultaneous delays shall be deemed to run
concurrently and not consecutively and shall not be “double” counted. In the
event that Substantial Completion of the Landlord’s Work or Landlord’s Base
Building Work, whichever the case may be, is actually delayed by reason of one
or more Tenant Delay, Tenant agrees that the Seventh Amendment Commencement Date
shall be deemed to be the date that the Landlord’s Work or Landlord’s Base
Building Work, whichever the case may be, would have been Substantially
Completed had the same not been so delayed due to such Tenant Delays. Landlord
agrees that, subject to Tenant Delay, each item of Landlord’s Work or Landlord’s
Base Building Work, whichever the case may be, shall be prosecuted with due
diligence; provided, however, that nothing contained in this Article IV shall be
deemed to impose upon Landlord any obligations to employ contractors or labor at
so-called overtime or other premium pay rates or to incur any other overtime
costs or expenses whatsoever.

 

 6 

 

  

E.            As to any construction performed by any party in the Demised
Premises, including Landlord’s Work or Landlord’s Base Building Work, whichever
the case may be, “Substantial Completion” or “Substantially Completed” or
“Substantially Complete” means that such work has been completed in accordance
with (1) the provisions of this Lease applicable thereto, (2) the Final Plans
for such work, and (3) all applicable legal requirements, except for details of
construction, decoration and mechanical adjustments, if any, the non-completion
of which do not materially interfere with Tenant’s use of the Demised Premises,
or which, in accordance with good construction practice, should be completed
after the completion of other work to be performed in the Demised Premises
(collectively, “Punch List Items”).

 

V.           Tenant wishes to lease additional space in the Building, known as
Suite 1406 on a temporary basis, as more fully indicated on the attached Exhibit
“E” from the Landlord (hereinafter referred to as the “Temporary Space”) and
provided Tenant is not in default of any of the terms, covenants or conditions
of the Lease, Landlord is willing to lease said Temporary Space to Tenant.

 

A.           Commencing on April 1, 2013 (“Temporary Space Commencement Date”),

 

Landlord hereby leases to Tenant the Temporary Space pursuant to the terms,
covenants and conditions of the Lease, as hereinafter amended, and Tenant hereby
accepts for lease from Landlord the Temporary Space on a month to month basis,
until the day prior to the Seventh Amendment Commencement Date (“Temporary Space
Term”).

 

B.            The annual rental rate for the Temporary Space only shall be
$48,000.00 per month for the Temporary Space during the Temporary Space Term.

 

C.            Tenant agrees to accept the Temporary Space in its present "as is"
condition and Landlord shall not be required to do any work or furnish any
materials in connection therewith except Landlord agrees to perform the
following work;

 

 7 

 

  

(i) Construct a trimmed opening between the unfinished portion and pre-built
portion of the Temporary Space; and

 

(ii) Purchase and install ductwork and diffusers for Tenant’s air conditioning
in the unfinished portion of the Temporary Space; and

 

(iii) Remove any paint chips on the ceiling in the unfinished portion of the
Temporary Space.

 

D.            Tenant understands that the Landlord requires the vacating of the
Temporary Space in a timely fashion, in order for the Landlord to lease the
Temporary Space to another tenant. Accordingly, Tenant agrees, upon receipt of
Landlord’s fifteen (15) day written notice that Landlord’s Work and Landlord’s
Base Building Work is Substantially Completed, Tenant agrees to vacate the
Temporary Space leaving same broom clean in good order and condition. If Tenant
fails to vacate the Temporary Space by the expiration of said fifteen (15) day
period, then in addition to paying the Annual Rent and additional rent due for
the Demised Premises, Tenant further agrees to be obligated to pay three (3)
times the amount of the Annual Rent and additional rent currently due for the
Temporary Space for any portion of each month that Tenant fails to vacate the
Temporary Space after said fifteen (15) notice.

 

VI.         Notwithstanding anything contained herein, provided Tenant is not in
default of any of the terms, covenants and conditions of this Lease, Landlord
and Tenant agree that Tenant shall not be obligated to pay any Annual Rent for
the months the later of (i) November, 2013, November, 2014, September, 2016,
September, 2017 and September, 2018; or (ii) second (2nd), fourteenth (14th),
thirty-sixth (36th), forty-eighth (48th) and sixtieth (60th) full months
following the Seventh Amendment Commencement Date. Tenant agrees however that
the credit due for the months the later of (i) November, 2014, September, 2016,
September, 2017 and September, 2018; or (ii) fourteenth (14th), thirty-sixth
(36th), forty-eighth (48th) and sixtieth (60th) full months following the
Seventh Amendment Commencement Date will be limited to the monthly Annual Rent
due and payable by Tenant during the first year of the Extended Term
($66,666.67) per month. Tenant shall be obligated to pay all remaining Annual
Rent, additional rent and utility charges (including the monthly submetered
electric charge), as additional rent due during the above mentioned "rent free"
period.

 

VII.        Pursuant to the terms and conditions of the Lease, Tenant has
heretofore deposited with Landlord the sum of $14,137.50 plus any accrued
interest, as security thereunder, which Landlord acknowledges receipt thereof.

 

 8 

 

  

Provided that prior to the Seventh Amendment Commencement Date, Landlord shall
not have used, applied or retained the whole or part of said sum of $14,137.50
plus any accrued interest, the parties hereto agree that said sum of $14,137.50
plus any accrued interest, shall be held by Landlord as security hereunder
pursuant to the provisions of Articles 33 and 55 of the Lease.

 

Article 55 of the Lease shall be amended so that on the fifth (5th) line of the
second (2nd) paragraph after the language “security deposit” the following
language shall be added: “(not to exceed the actual interest earned on the
security deposit)”. 

 

VIII.       Article 50 of the Lease shall be deleted in its entirety and
replaced with the following:

 

“Tenant represents that it has dealt with no broker other than Jeffrey
Management Corp. Tenant agrees to indemnify and hold Landlord harmless
(including attorneys' fees) from and against any and all claims for brokerage
commissions made by any other party claiming to act for or on behalf of Tenant
concerning this transaction.”

 

IX.         This Seventh Modification of Lease shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, legal
representatives, successors and permitted assigns.

 

X.          Except as herein expressly modified, all terms, covenants and
conditions of the Lease are hereby ratified and certified in all respects
thereto.

 

IN WITNESS WHEREOF the parties hereto have executed this instrument as of the
day first above written.

 

  JEFFREY MANAGEMENT CORP. AS MANAGER FOR FRENCH PARTNERS LLC AND NEW YORK
FRENCH BUILDING CO-INVESTORS, LLC, TENANTS-IN-COMMON         By: /s/
unintelligible         INTER PARFUMS, INC.         By: /s/ Russell Greenberg  
Russell Greenberg, Executive Vice President

  

 9 

 

  

EXHIBIT A

   

[s109206_ex10-153img01.jpg]

   

   

 

  

EXHIBIT "B"

   

Term  Monthly   Annual Rent  **10/1/2013  -  9/30/2014  $66,666.67  
$800,000.00  10/1/2014  -  9/30/2015  $67,666.67   $812,000.00  10/1/2015  - 
9/30/2016  $68,681.67   $824,180.00  10/1/2016  -  9/30/2017  $69,711.89  
$836,542.70  10/1/2017  -  9/30/2018  $70,757.57   $849,090.84  10/112018  - 
9/30/2019  $78,134.31   $937,611.70  1011/2019  .  9/30/2020  $79,306.32  
$951,675.88  10/112020  -  9/30/2021  $80,495.92   $965,951.01  10/112021  - 
9/30/2022  $81,703.36   $980,440.28  1011/2022  -  9/30/2023  $82,928.91  
$995,146.88  10/l/2023  -  2/29/2024  $84,172.84   $1,010,014.09 

  

** Dates subject to adjustment pursuant to Article II of the Seventh
Modification of Lease

   

   

 

  

EXHIBIT C

   

Landlord’s Base Building Work

   

1.Architectural Plans: Landlord shall at Landlord’s sole cost and expense
provide Tenant with architectural and construction plans.

   

2.Demolition: Suite 1500 shall be demolished. Landlord shall prepare the
Premises so that it is clean and free from any debris with an ACP-5, allowing
Tenant construction to begin.

   

3.Flooring: Flooring for Suite 1500 shall be scraped, patched and smoothed as
needed allowing floor to receive floor covering.

   

4.Electric: Up to six (6) watts, connected load, per rentable square foot is
available for Tenant general use.

   

5.Elevators: A total of six (6) elevators service the fifteenth (15th) floor
consisting of five (5) passenger elevators and one (1) service elevator.

   

6.HVAC: Landlord shall deliver the existing air conditioning system which
exclusively services the Demised Premises in good and working order. Tenant will
be responsible for duct and distribution. All radiators to be in good working
order including new Danfoss valves.

   

7.Supplemental Cooling and Electric: Space will be made available for
supplemental air-conditioning which shall be provided at Tenant’s cost. Tenant’s
electric for supplemental cooling shall be sub-metered. Condenser water for the
Tenant’s supplemental air-conditioning unit(s) will be charged at the rate of
.75¢ per ton per hour.

   

8.Telecommunication Infrastructure: Landlord shall provide Tenant with ample
space in the Building’s riser or sleeves for Tenant’s electric and
telecommunication infrastructure.

   

9.Life Safety System:

a)Landlord shall install a fully operational life safety system for the
Premises;

b)Landlord shall install a combination standpipe/sprinkler risers, pumps, valves
connections and a main sprinkler loop, which is fully operational, code
compliant and ready for Tenant branch piping and sprinkler head installation ;

c)Landlord shall make available fire alarm system modes and points on each floor
for Tenant’s strobes and connections. Tenant, at Tenant’s expense, shall provide
all points within the Premises, tie-ins and software reprogramming. All fire and
safety systems, including alarms, speakers, communications, etc. shall be in
full service and available on all floors within the Premises. Landlord shall
install strobes and fire detection system in restrooms;

d)Fireproofing, if any, of any exposed structural steel will be installed as
required by the Building Code. However, Tenant will be responsible for
reapplication of fireproofing, as required, due to Tenant Improvements.

e)Fire doors, if any, that are required outside the Premises, shall be provided
by Landlord at its sole cost and expense.

   

Windows:

   

a)Landlord shall clean all windows and replace glass if broken;

b)Landlord shall scrape and strip to the metal, prime and paint all existing
window frames in a building standard manner;

c)Landlord shall make all existing window sashes to be in working order and if
necessary install new window locks;

d)Landlord shall replace all existing weather stripping;

e)Landlord shall be responsible for windows repairs thru out the Lease term.

 

   

 

  

EXHIBIT D

   

[s109206_ex10-153img02.jpg]

   

   

 

  

EXHIBIT E

   

[s109206_ex10-153img03.jpg]

   

   

 

  

EXHIBIT F

   

ASSIGNMENT AND ASSUMPTION OF LEASE

WITH CONSENT OF LANDLORD

   

THIS ASSIGNMENT AND ASSUMPTION OF LEASE WITH CONSENT OF LANDLORD is made this
___ day of _____, 2013, by and among JEAN PHILIPPE FRAGRANCES, LLC, a New York
limited liability company, (“Assignor”), INTER PARFUMS, INC., a Delaware
corporation (“Assignee”) and parent company of Assignor, and JEFFREY MANAGEMENT
CORP. AS MANAGER FOR FRENCH PARTNERS LLC, AND NEW YORK FRENCH BUILDING
CO-INVESTORS, LLC, TENANTS-IN-COMMON (“Landlord”).

   

WITNESSETH

   

Whereas, Landlord’s predecessor in interest and Tenant’s predecessor in interest
have entered into a certain lease dated January 13, 1992, as amended by
Modification of Lease dated June 17, 1994, Second Modification of Lease dated
April 30, 1997, Third Modification of Lease dated June 17, 2002, Fourth
Amendment of Lease dated February 14, 2006, Fifth Modification of Lease dated
June 23, 2006 and Sixth Modification of Lease dated February 24, 2011
(hereinafter collectively referred to as the “Lease”) for the entire fifteenth
(15th) floor (hereinafter referred to as the “Current Demised Premises”) in the
building known as 551 Fifth Avenue, New York, New York 10176 (hereinafter
referred to as the “Building”).

  

Whereas, Assignor desires to assign the Lease, Assignee desires to take such
assignment and assume all obligations of the Lease, and Landlord is willing to
consent to such assignment and assumption.

   

NOW, THEREFORE, the parties hereby agree as follows:

   

ASSIGNMENT

   

KNOW ALL MEN BY THESE PRESENTS, that Assignor for value received, does hereby
assign, transfer and set over to Assignee, all of Assignor’s right, title and
interest in and to the Lease, to have and to hold the same unto Assignee, its
successors and assigns, from the date hereof, for and during the remainder of
the term thereof, subject to the rents, covenants, conditions, provisions
therein contained.

   

ASSUMPTION

   

The Assignee, in consideration of the above assignment, does hereby accept the
same and hereby unconditionally agrees to be bound by all of the covenants,
agreements, terms, provisions and conditions set forth in the Lease.

   

CONSENT TO ASSIGNMENT

   

Landlord hereby consents to the assignment and assumption as set above.

     

[Balance of page intentionally left blank -

   

The Signature Page(s) to this Instrument Follow].

   

   

 

  

In Witness Whereof, the parties hereto have executed and delivered this
instrument the date first above written.

   

  Assignor:       JEAN PHILIPPE FRAGRANCES LLC   By: Inter Parfums, Inc., Sole
Member         By: /s/ Russell Greenberg   Russell Greenberg,   Executive Vice
President       Assignee:       INTER PARFUMS, INC.         By: /s/ Russell
Greenberg   Russell Greenberg,   Executive Vice President       Landlord:      
JEFFREY MANAGEMENT CORP. AS   MANAGER FOR FRENCH PARTNERS LLC   AND NEW YORK
FRENCH BUILDING CO-   INVESTORS, LLC, TENANTS-IN-COMMON         By: /s/
[unintelligible]   [name]   [title]

  

   

    